OPINION GRANTING REHEARING
PER CURIAM.
This court’s original opinion declined to consider Jimmy Joe Chandler’s excessive *1223sentence claim due to noncompliance with LSA-C.Cr.P. Art. 881.1. Finding no Motion to Reconsider Sentence of record, we determined the issue not to be properly before this court for review.
The record is still devoid of any written evidence of a Motion to Reconsider Sentence; however, Chandler’s Application for Rehearing attaches an affidavit from the trial judge who affirms that the motion was filed, argued and denied in the trial court. On the strength of the trial judge’s affidavit and in the interest of justice, we grant Chandler’s Motion for Rehearing.
The record shows that the trial judge failed to consider the Louisiana Sentencing Guidelines in contravention of LSA-C.Cr.P. Art. 894.1(A). Therefore, we are required to reverse and vacate the defendant’s sentence. State v. Tracey, 612 So.2d 984 (La.App.2d Cir.1993). Chandler’s case is remanded to the trial court for sentencing in accordance with the sentencing guidelines.